Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to request for continuation (RCE) filed on 12/15/2021 and interview summary dtd. 12/30/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was filed with RCE filed on 12/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1 – 29 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Newman Robert [reg# 60,718] on 12/23/2021 and 12/30/2021. 
The application has been amended as follows:
In the claims:
Please amend the claims 1 and 11 as:
In the claim 1:  
Replace claim 1 with ----- 1. A system on chip (SoC) comprising: 

a clock management unit (CMU) configured to perform clock gating on at least one of the IP blocks, one of the IP blocks providing a request signal to the CMU indicating that the one of the IP blocks desires to enter a selected one of a sleep mode and an active mode,
wherein the CMU comprises a plurality of clock components forming a parent-child relationship with each other,
wherein a child clock component is configured to transmit a request signal to a parent clock component and a parent clock component is configured to transmit an acknowledgement signal to the child clock component; and
wherein, in response to the request signal indicating that the one of the IP blocks desires to enter the sleep mode, the CMU is configured to disable a phase locked loop (PLL).-----------------------
In the claim 11:  
Replace claim 11 with ----- 11.  A system on chip (SoC) comprising: 
a plurality of intellectual property (IP) blocks; and 
a clock management unit (CMU) configured to perform clock gating on at least one of the IP blocks, one of the IP blocks providing a request signal to the CMU indicating that the one of the IP blocks desires to enter a selected one of a sleep mode and an active mode,
wherein the CMU comprises a plurality of clock components connected in a cascade and the plurality of clock components comprise a leaf clock component, at least one middle clock component, and a root clock component;

wherein each of the plurality of clock components is configured to transmit the request signal to its parent clock component and transmit an acknowledgement signal to its child clock component; and
wherein the root clock component is configured to disable a phase locked loop (PLL) in response to receiving the request signal.-------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The prior art of record filed in IDS fails to teach either alone or in combination or fairly suggest the claimed invention, “a clock management unit (CMU) configured to perform clock gating on at least one of the IP blocks, one of the IP blocks providing a request signal to the CMU indicating that the one of the IP blocks desires to enter a selected one of a sleep mode and an active mode, wherein the CMU comprises a plurality of clock components forming a parent-child relationship with each other, wherein a child clock component is configured to transmit a request signal to a parent clock component and a parent clock component is configured to transmit an acknowledgement signal to the child clock component; and wherein, in response to the request signal indicating that the one of the IP blocks desires to enter the sleep mode, the CMU is configured to disable a phase locked loop (PLL)a clock management unit (CMU)” , “a clock management unit (CMU) configured to perform clock gating on at least one of the IP blocks, one of the IP blocks providing a request signal to the CMU 
Dependent claims 2-10, 12-22 and 24-29 further limits allowed independent claims; therefore, they are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NITIN C PATEL/Primary Examiner, Art Unit 2186